Exhibit 10.1

Execution Copy

AMENDMENT NO. 7

TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 7, dated as of June 19, 2008 (this “Amendment”), to the AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of September 12, 2003 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”) and
MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Loan Agreement.

RECITALS

The Borrower and the Lender are parties to the Existing Loan Agreement.

The Borrower and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be modified as set forth in this
Amendment.

Accordingly, the Borrower and the Lender hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

SECTION 1. Amendments.

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Maximum Committed Credit” in its entirety and inserting in
lieu thereof the following new definition:

““Maximum Committed Credit” shall mean $250,000,000; provided that, beginning on
August 15, 2008 to but excluding the Term Period Commencement Date, “Maximum
Committed Credit” shall mean $175,000,000; provided further that, beginning on
the Term Period Commencement Date and thereafter, “Maximum Committed Credit”
shall mean $135,000,000, or in each case, such other amount as may be in effect
pursuant to Section 2.18 hereof.”

(b) Section 1.01 of the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

““Seventh Amendment” shall mean that certain Amendment No. 7, dated as of
June 19, 2008, to this Agreement, between the Lender and the Borrower.”

““Seventh Amendment Effective Date” shall mean the “Amendment Effective Date, as
defined in the Seventh Amendment, dated as of June 19, 2008.”



--------------------------------------------------------------------------------

““Term Period Commencement Date” shall mean September 12, 2008.

(c) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Applicable Margin” in its entirety and inserting in lieu
thereof the following new definition:

““Applicable Margin” shall mean (i) for each Advance secured by Eligible
Medallion Loans, 1.25%; provided, that, for so long as no Default or Event of
Default shall have occurred and be continuing and all of the Preferred Pricing
Eligibility Criteria shall be satisfied, “Applicable Margin” shall mean,
(i) solely for each Advance secured by Eligible Medallion Loans other than
Category III Medallion Loans and Purchased Medallion Loans, 0.75%, (ii) for each
Advance secured by Category III Medallion Loans, 1.25% and (iii) for each
Advance secured by Purchased Medallion Loans with a loan to value ratio of not
more than 85%, 1.00%; provided, further, that beginning on the Term Period
Commencement Date and thereafter, “Applicable Margin” shall mean, for all
Advances, 2.50%.”

(d) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Termination Date” in its entirety and inserting in lieu
thereof the following new definition:

““Termination Date” shall mean the earlier of: (i) December 24, 2008, and
(ii) the date on which an Event of Default occurs, or, in either case, such
earlier date on which this Loan Agreement shall terminate in accordance with the
provisions hereof or by operation of law.”

(e) Section 2.01 of the Existing Loan Agreement is hereby amended by
(i) deleting from subsections (a) and (b) the references to “Termination Date”
therein and substituting in lieu thereof “Term Period Commencement Date” and
(ii) adding the following subsection (f) in the appropriate order:

“(f) Notwithstanding anything contained herein to the contrary, beginning on the
Term Period Commencement Date and thereafter, Lender shall have no obligation to
make new Advances with respect to any Medallion Loan.”

(f) Section 2.03 of the Existing Loan Agreement is hereby amended by
(i) deleting the reference to “Termination Date” in the first sentence therein
and substituting in lieu thereof “Term Period Commencement Date” and (ii) adding
the following subsection (c) in the appropriate order:

“(c) Notwithstanding anything contained herein to the contrary, beginning on the
Term Period Commencement Date and thereafter, Lender shall have no obligation to
make new Advances with respect to any Medallion Loan.”

(g) Section 2.18 of the Existing Loan Agreement is hereby amended by deleting it
in its entirety and inserting in lieu thereof the following:

“Section 2.18 Reduction of Maximum Committed Credit. At any time, so long as no
Default or Event of Default shall have occurred and then be continuing, the
Borrower may reduce the amount of the Maximum Committed Credit by delivering to
the Lender a notice of its election to reduce the amount of the Maximum
Committed Credit executed by a duly authorized Responsible Officer of the
Borrower, which notice must be received by the Lender at least ten (10) days
prior to the requested effective date of such reduction; provided, that any
election by the Borrower to reduce the Maximum Committed Credit shall be
subject, without limitation, to the right of first refusal given to the Lender
pursuant to Section 7.20.”

 

-2-



--------------------------------------------------------------------------------

(h) Section 3.04 of the Existing Loan Agreement is hereby amended by deleting it
in its entirety and inserting in lieu thereof the following:

“Section 3.04 Reserved.”

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

2.01 Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

(b) Fourth Amended and Restated Note. An amended and restated promissory note,
substantially in the form of Exhibit A hereto, executed and delivered by a duly
authorized officer of the Borrower.

(c) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

(i) certifying that since the Effective Date of the Existing Loan Agreement
there have been no changes to any of the organizational documents delivered
pursuant to Section 5.01 of the Existing Loan Agreement,

(ii) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, and the borrowings
contemplated under the Loan Agreement,

(iii) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of the
Borrower in the jurisdiction of its organization, and

(iv) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

 

-3-



--------------------------------------------------------------------------------

(d) Legal Opinion. Legal opinion of internal counsel to the Borrower, in form
and substance satisfactory to the Lender.

(e) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

2.02 No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 3 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

2.03 Fees and Expenses. The Lender hereby waives the Amendment Fee set forth in
Section 3.05 of the Loan Agreement. On the Amendment Effective Date, the
Borrower shall have reimbursed the Lender for, or directly paid, all costs and
expenses, other than the Amendment Fee, incurred by the Lender in connection
with the negotiation, preparation and execution of this Amendment, and all other
outstanding amounts for which the Borrower is liable pursuant to Section 10.03
of the Loan Agreement, including, without limitation, the fees, disbursements
and expenses of Cadwalader, Wickersham & Taft LLP, counsel to the Lender.

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER TAXI MEDALLION LOAN TRUST I By:  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President LENDER MERRILL LYNCH COMMERCIAL
FINANCE CORP. By:  

/s/ Joseph Magnus

Name:   Joseph Magnus Title:   Director

Signature Page to Amendment No. 7